Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on December 3, 2019 and Preliminary Amendment filed on December 3, 2019. Claims 1-20 have been cancelled, claims 21-38 have been newly added; thus claims 21-38 are presented for examination.

Specification
The Title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0087], line 5; suggest changing “3A to 3C” to -4A to 4C-.
Paragraph [0094], line 3; suggest changing “UHS-7” to -UHS-II-.
Paragraph [0110], line 7; suggest changing “Or a register” to -A register-.
Paragraph [0119], line 6; suggest changing “3A to 3C” to -4A to 4C-.
Paragraph [0120], line 8; suggest changing “3A to 3C” to -4A to 4C-.
Paragraph [0151], lines 4 and 5; suggest changing “where” to -when-.
Paragraph [0173], line 1; suggest changing “11B and 11D” to –12B and 12D-.
Paragraph [0174], line 1; suggest changing “11A and 11B” to –12A and 12B-.
Paragraph [0178], line 1; suggest changing “11C and 11D” to –12C and 12D-.
Paragraph [0184], line 1; suggest changing “12A and 12B” to –13A and 13B-.
Paragraph [0191], line 1; suggest changing “12C and 12D” to –13C and 13D-.
Paragraph [0194], line 1; suggest changing “13A and 13B” to –14A and 14B-.
Paragraph [0199], line 1; suggest changing “13C and 13D” to –14C and 14D-.
Paragraph [0203], line 1; suggest changing “14A and 14B” to –15A and 15B-.
Paragraph [0208], line 1; suggest changing “14C and 14D” to –15C and 15D-.
Paragraph [0212], line 5; suggest changing “14A to 14D” to -15A to 15D-.
Paragraph [0222], line 5; suggest changing “12A to 12D” to -13A to 13D-.
Paragraph [0223], line 6; suggest changing “12B” to -13B-.
Clarify “a standard such as 11a, 11b, 11g, 11n, 11ad, or WiGig” in paragraph [0225], lines 1-2.
Appropriate correction is required.


Claim Objections
Claims 21-38 are objected to because of the following informalities:  
Clarify “1st to Nth terminal groups placed in the first to Nth rows” in claim 21, line 6; 1st terminal group placed in the first row? Nth terminal group placed in the Nth row?
Claim 22, line 4; suggest changing “SD standard” to –secure digital (SD) standard-.
Claim 23 recites the limitation “the 2nd terminal group” in line 9; there is insufficient antecedent basis for “the 2nd terminal group”.
Claim 24 recites the limitation “the 2nd to Nth h terminal groups” in line 9; there is insufficient antecedent basis for “the 2nd to Nth terminal groups”.
Claim 25, line 3; suggest changing “PERST” to -reset signal PERST- and changing “CLKREQ” to -power management control signal CLKREQ-.
Claim 27 recites the limitation “the PCIe standard” in line 2; there is insufficient antecedent basis for “the PCIe standard”; suggest changing “claim 21” to -claim 22” in line 1.
Claim 28 recites the limitation “the 2nd to Nth terminal groups” in line 3; there is insufficient antecedent basis for “the 2nd to Nth terminal groups”.
Claim 28, lines 4-5; suggest changing “SD standard” to –secure digital (SD) standard-.
Claim 28 recites the limitation “the second power supply” in lines 5 and 6; there is insufficient antecedent basis for “the second power supply”; suggest changing “the second power supply” to -the second power supply voltage”.
Clarify the usage of “assigned” in claims 21 and 26; it is the host device that provides the power supply voltage and therefore the host devices "decides" on which contact element the voltage is applied. How should the memory card be able to "assign" the terminal to which the power is applied?
Claim 31 recites the limitation “the range” in lines 2-4; there is insufficient antecedent basis for “the range”.
Clarify the usage of “agreeing” in claims 29-31 and 34; the memory card has no free will, how can it agree or disagree with a form factor?
Clarify “the connector”, “connector 1st to Nth terminal groups”, “the 1st to Nth terminal groups”, “the connector 1st to Nth contact groups” in claims 32-37.
Clarify the usage of “invalidate” in claim 33;
Claim 34 recites the limitation “the SD standard” in lines 5-7; there is insufficient antecedent basis for “the SD standard”.
Claim 35 recites the limitation “the PCIe standard” in lines 9, 11, and 13; there is insufficient antecedent basis for “the PCIe standard”.
Clarify the usage of “radiating sheet” in claim 37.
Suggest changing “1st terminals” and to –terminals in 1st terminal group- and “2nd terminals” to –terminals in 2nd terminal group- in claim 38.
Clarify the usage of “capacitor electrically inserted between some of the 1st terminals and the 2nd terminals” in claim 38.  The lack of clarity due to the above has made the claim vague and indefinite.  Appropriate correction is required
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32, 34, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term “connectable” (cited in claim 32, line 2, claim 34, line 6, and claim 38, line 3) is a relative term which renders the claim indefinite [i.e., able or not able to perform the specified function?]. The term “connectable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (U.S. Publication No. 2018/0254252), hereinafter referred to as Nakagawa.

Referring to claim 32, Nakagawa discloses a host device comprising: 
a connector connectable to a memory card (semiconductor devices are electrically connected with each other; FIG. 2); 
a physical layer interface that transmits a first differential data signal to the connector via a first transmission path and receives a second differential data signal from the connector via a second transmission path (the high speed transmission path SGP2 includes a pair of differential signal transmission paths DSp and DSn through which differential signals are transmitted; paragraph [0055] and FIG. 2);
a first capacitor provided to isolate DC current of the first transmission path; and 
a second capacitor provided to isolate DC current of the second transmission path (the capacitor 20D inserted into the signal transmission path in series connection to cut off the DC component in the AC signal...the capacitor 20D is inserted into each of the differential signal transmission path DSp and the differential signal transmission path DSn; paragraphs [0060]-[0063] and FIG. 2).

Referring to claim 33, Nakagawa discloses the host device according to claim 32, further comprising: 
a first switch to invalidate the first capacitor by a short-circuit; and 
a second switch to invalidate the second capacitor by a short-circuit (A DC component contained in an AC signal can be cut off (in other words, the DC component can be blocked) by the capacitor 20D inserted into the high speed transmission path SGP2...in order to allow a DC current to flow in a case where the DC cut-off capacitor 20D is inserted in series connection into the circuit subjected to the DC test, there is a need to short-circuit one electrode 2E1 (see FIG. 7) and the other electrode 2E2 of the capacitor 20D to provide a path allowing a DC current to flow...; paragraphs [0060], [0132]-[0133] and FIGs. 2 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Publication No. 2012/0117315), in view of Nakagawa et al. (U.S. Publication No. 2018/0254252), hereinafter referred to as Nakagawa.

Referring to claim 38, Okada discloses a memory card connector to which a memory card can be attached and to be provided in a host device, the memory card connector (the normal SD memory card is inserted into the host device in which the number of the contact points of the connector; paragraph [0061] and FIGs. 1-13) comprising:
1st terminals to which the memory card is connectable (terminal patterns 50-58 in FIG. 4);
2nd terminals to be connected to a physical layer interface of the host device (terminal patterns 60-67 in FIG. 4); and 
Furthermore, while Okada anticipates capacitor (capacitor elements 32; paragraph [0032] and FIG. 3); Okada does not appear to expressly disclose a coupling capacitor electrically inserted between some of the 1st terminals and the 2nd terminals.
However, Nakagawa discloses a coupling capacitor electrically inserted between some of the 1st terminals and the 2nd terminals (the capacitor 20D inserted into the signal transmission path in series connection to cut off the DC component in the AC signal...the capacitor 20D is inserted into each of the differential signal transmission path DSp and the differential signal transmission path DSn; paragraphs [0060]-[0063] and FIG. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nakagawa's teaching of a coupling capacitor. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, because one of ordinary skill in the art would have recognized that doing so would have the coupling capacitor electrically inserted between some of the 1st terminals and the 2nd terminals.

Allowable Subject Matter
Claims 21-31 would be allowable if rewritten to overcome the objections set forth in this Office action.

Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAN et al. (U.S. Publication No. 2016/0049742) discloses a memory card having a plurality of first row terminals, a plurality of second row terminals, and a plurality of third row terminals that are spaced farther apart from the edge at the insertion side than the plurality of second row terminals and include second data terminals. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184